DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SHAWN HUERTA,
                             Appellant,

                                     v.

     LOCAL LISTINGS 411, INC. and CHRISTOPHER HARWOOD,
                           Appellees.

                              No. 4D21-0436

                               [July 7, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Natasha DePrimo, Judge; L.T. Case Nos. CACE 20-2332
and COCW 17-6904.

  Scott M. Behren of Behren Law Firm, Weston, for appellant.

  Robert P. Kelly of The Law Office of Robert P. Kelly, Hollywood, for
appellees.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.